Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 2/16/22.  As directed by the amendment: claims 1 and 9-10 have been amended, claims 19-20 have been added, and no claims have been cancelled.  As such, claims 1-5, 7-16, and 19-20 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the newly added claim and in particular the limitation that the device is secured only by contact between the continuous curved surface and the inner surface of the nostril opening appears to introduce new matter not found in the disclosure as originally filed.  Para. 0047 and only provided by the contact between the curved surface and the inner surface of the nostril opening is new matter not found in the disclosure as originally filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Childers (4,327,719).
Regarding claim 1, Childers shows a nasal device (see Fig. 1-7 and abstract for example) which includes an elongated support member (see Fig. 1-2, 7; elongated support member 50), and one or two rounded holder members each arranged at a respective end of the elongated support member which are adapted to be inserted into a nostril with a distal end directed into the nostril and a proximal end adjacent the nostril openings (see Fig. 7 showing the device inserted into the nostrils; rounded holder 



    PNG
    media_image1.png
    718
    804
    media_image1.png
    Greyscale



Regarding claim 2, the Childers device’s at least one outer circumference of the intermediate waist portion is smaller than a respective largest outer circumference of each of the distal and proximal portions (see annotated Fig. 7 above).

Regarding claim 7, the Childers device’s holder member(s) are integrated with the support member (see Childers Fig. 1 and 7 for example showing elements 30, 30’ integrated with the support member 50).
Regarding claim 8, the Childers device is such that an extension of the outer rim forms the support member (see Childers Fig. 1).
Regarding claim 19, the Childers device’s rounded distal end has a convex shape (see annotated Fig. 7 below).


    PNG
    media_image2.png
    574
    783
    media_image2.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Lei (2016/0256716).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Rimkus (5,890,491).
Regarding claim 5, the Childers device is silent as to the rounded distal portion having multiple through-holes to form a honeycomb pattern; however, Rimkus teaches a similar nasal device which includes a large number of through holes (see Rimkus Fig. 2-3, through holes 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Childers device to include a large number of through holes, as taught by Rimkus, in order to provide a desired flow profile.  The honeycomb pattern shape for the holes/distal end portion would have been an obvious matter of design choice to one of ordinary skill in the art and the modified Childers device would perform equally as well with such a pattern.

Claims 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Soper (2003/0209145).
Regarding claim 9, the Childers device includes a filter member such that essentially all air passing through the device is directed through the filter member at least when air flows in a distal direction (see Childers Fig. 6, filter 26, see col. 3 ln. 21-54), but is silent as to the filter member being 
Regarding claim 10, the modified Childers device’s filter member is held in place by an inner circumferential rim extending radially inwards at the intermediate waist portion (Soper Fig. 2 and Childers Fig. 7 which shows intermediate waist portion).
Regarding claim 11, the modified Childers device’s filter member is held in place by an attachment member (see Soper Fig. 2 and para. 0040, attachment member 14 and/or 16).
Regarding claim 12, the modified Childers device’s filter member is integrally attached to the holder member (see Soper Fig. 2 for example, the device as a whole includes integrally attached parts including holder member 4 and filter member 12).
Regarding claim 15, the modified Childers device’s filter member is a mechanical filter (see Soper para. 0042, Childers col. 2 ln. 66 through col. 3 ln. 20).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers and Soper as applied to claim 9 above, and further in view of Dolezal et al. (2009/0007919).
Regarding claim 13, the modified Childers device is silent as to including one or more through going access holes arranged perpendicular to the distal-proximal extension; however, Dolezal teaches a similar device which includes perpendicularly arranged access holes (see Dolezal Fig. 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 14, the modified Childers device is silent as to the filter member being an electrostatic filter; however, Dolezal teaches a similar nasal device which includes an electrostatic filter member (see Dolezal para. 0061).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Childers device’s filter member to be an electrostatic filter, as taught by Dolezal, in order to provide a desired type of filtering (see Dolezal para. 0061).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Bergstrand Borjegren et al. (9,220,628).
Regarding claim 16, the Childers device is silent as to including a releasable substance dispersed in the material or arranged on the surface of at least part of the device; however, Bergstrand Borjegren teaches a similar nasal device which includes a releasable substance dispersed in the material or arranged on the surface of at least part of the device (see Bergstrand Borjegren col. 2 ln. 42-45 and col. 4 ln. 29-38).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Childers device to have a releasable substance, as taught by Bergstrand Borjegren, in order to provide a desirable fragrance for the user to inhale or a medicine (see Bergstrand Borjegren col. 4 ln. 29-38).

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive.
Applicant’s argument that Childers does not disclose a continuous curved surface but rather is formed with concentric cylindrical portions at its proximal end and creates several angled intersections 

    PNG
    media_image1.png
    718
    804
    media_image1.png
    Greyscale


Applicant’s argument that Childers does not disclose that the continuous curved surface secures the nasal device by contact between the continuous curved surface and the inner surfaces of the nostril opening but instead has angled intersections contact parts of the nostril opening (see pg. 3 of the 
Applicant’s argument that Childers does not form an airtight seal with contact at the nostril opening (see pg. 3-4 of the response) is not well-taken. Fig. 7 shows contact with the nostril openings and the seal per col. 3 ln. 47-54 of Childers being with the brim 32 and septum 38 of the nose seals the nostril opening as these parts of the nose define the nostril opening.
Applicant’s argument that Childers does not teach a rounded distal portion as claimed but rather teaches a nasal device which is flat, with a rounded transition (near reference numeral 40 in Fig. 7) is not well-taken.  The rounded transition is the rounded transition pointed out by Applicant is the rounded distal end.  See annotated Fig. 7 below further pointing out the rounded distal end with convex shape/surface.

    PNG
    media_image2.png
    574
    783
    media_image2.png
    Greyscale

Applicant’s argument regarding the Santelli reference (see pg. 4-5 of the response) is moot as the rejections above do not rely on this reference.
Applicant’s argument that Childers does not disclose a rounded distal portion having a convex shape (see pg. 6 of the response) is not well-taken.  See annotated Fig. 7 directly above with the convex shape labeled as shown.
Applicant’s argument that Childers does not teach the nasal device being secured only by contact between the continuous curved surface and inner surface of the nostril opening (see pg. 6 of the response) is not well-taken.  Annotated Fig. 7, which labels the continuous curved surface, is shown to secure the nasal device by contact with the nostril opening inner surfaces.  See also Childers col. 3 ln. 45-54.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/               Primary Examiner, Art Unit 3785